Citation Nr: 1140741	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  00-04 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a fungal infection of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1979 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating action of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied service connection for both a back disability and a fungal infection of the feet (in pertinent part).  

In September 2002, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board undertook additional development in November 2002, and private medical records of the Veteran were obtained.  Subsequently, the United States Court of Appeals for the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake the action necessary for a proper appellate decision).  The United States Court of Appeals for the Federal Circuit, in conjunction with the amended rule codified at 38 C.F.R. § 20.1304, allowed the Board to consider additional evidence without having to remand the case to the agency of original jurisdiction for initial consideration and without having to obtain the appellant's waiver.  See, Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In July 2003, the Board remanded the case for the RO to consider newly-developed evidence, and for additional development to be accomplished.  In an April 2004 supplemental statement of the case, the RO continued the prior denials of service connection for a fungal infection of the feet and a back disability.  

In September 2004, the Board denied service connection for a back disability and remanded the service connection claim for a fungal infection of the feet.  The Veteran subsequently appealed the Board's denial of service connection for a back disability to the United States Court of Appeals for Veterans Claims (Court).  In July 2007, the Court issued a judgment that vacated the Board's September 2004 denial of service connection for a back disability, and remanded the issue for re-adjudication consistent with the Court's July 2007 memorandum decision.  At that point, development pertinent to the issue of service connection claim for a fungal infection of the feet had not been accomplished.  

In April 2008, the Board remanded the issue of service connection for a back disability for further development in accordance with the Court's memorandum decision.  The Board also remanded the issue of service connection for fungal infection of the feet for the development requested in the September 2004 remand.  

In March 2009, the Board issued a decision denying the claims for service connection for a back disability and for a fungal infection of the feet.  The Veteran appealed this decision.  In a May 2011 Order, the Court affirmed the denial of the service connection claim for a back disability and remanded the claim for service connection for fungal infection of the feet.  Only the latter is currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Board finds a new VA examination is needed for an adequate opinion on the issue of the etiology of a fungal infection of the feet.  

Service treatment records are negative for complaints of, treatment for or symptoms of any fungal infection of the feet.  Service treatment records contain the report of many other symptoms by the Veteran.  A June 1978 report of medical examination shows that a clinical evaluation of feet was normal.  A report of medical history from the same month shows under foot trouble, he marked "no."  In July 1982, the Veteran was advised of the chronic nature of his current problem and told it was inappropriate to visit sick call daily.  In November 1979, a service treatment record shows the Veteran complained of a corn on the fifth digit of the right foot, which was observed.  

An April 2004 VA examination report shows that the Veteran stated he had chronic toenail discoloration with deformity and a fungal skin infection.  Physical examination revealed the Veteran had a deformed toenail on the right great toe, a thickened discoloration of the left first toe and some crusting in between the toes.  The Veteran was scheduled to see a podiatrist in his own hometown for further evaluation of this condition within the next month.  

The impression was tinea pedis with fungal nail disease.  The examiner noted that no treatment was shown in service or in the years following separation from service.  The examiner acknowledged that the Veteran told him he had treatment for this condition within the past several years.  The examiner concluded that there was no basis for an opinion as to whether the Veteran's present fungal skin disease and nail disease originated in service "without resorting to sheer speculation."  

The Board does not find the Veteran to be credible in stating that he has continually experienced a fungal foot infection since service.  The Veteran never mentioned foot problems during the many opportunities to report it at sick call in service.  He admitted he never saw anyone for it in service in December 2001.  The service treatment record is replete with many complaints-many before and after the Veteran was told not to abuse sick call in July 1982-and the Board does not find it reasonable that the Veteran would choose not to report a fungal foot problem that he was having when he reported so many other ailments.  

Also, the Veteran did not initially file a claim for foot fungus when he filed his other claims.  After he filed in November 1999, he went to a VA primary care appointment where no tinea pedis or fungal foot problems were found after an examination of the skin.  February 2003 and August 2003 records were also negative.  It was not diagnosed until the April 2004 VA examination.  Any claim of continuity of symptoms lacks credibility since the Veteran did not mention fungal problems when he filed his initial claim for VA compensation and fungal disability was not found on the initial post service skin examination.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of Appeals for Veterans Claims (Court) held that the Board may accept an inconclusive VA medical report providing that "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis" (citation omitted).  23 Vet. App. at 390.  The Court acknowledged that there may be instances in which the examiner may be unable to furnish a requested opinion, such as when there is a limit to even the most current medical knowledge, when no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service is missing, or when "the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition."  Id.  However, at minimum, the examiner must explain what facts cannot be determined and why.  

On remand, the AMC should return the claims file to the examiner to determine the etiology of the fungal foot infection.  If the examiner cannot come to a conclusion, the examiner must state why no conclusion may be reached.  The examiner should reference the service treatment records, post-service records and the Board's determination that the Veteran is not credible on the issue of continuity of symptoms since service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the April 2004 VA examiner, or if that examiner is unavailable, schedule the Veteran for a new VA examination to determine the nature and etiology of any current fungal foot infection.  The Veteran's entire claims file and a copy of this remand should be made available to the examiner for review.  

If a new examination is needed, the examiner should identify all current pathology, symptoms, findings and diagnoses.  

For each fungal foot disability found, the examiner should provide an opinion as to whether there is a 50 percent probability or greater that any currently diagnosed fungal foot infection was incurred in or aggravated in service.  If the examiner cannot come to a conclusion, the examiner must state why no conclusion may be reached (See Jones, described above).  

The examiner should reference the service treatment records, post-service records and the Board's determination that the Veteran is not credible on the issue of continuity of symptoms since service.  The examiner should provide rationale for all conclusions reached; the opinion should be supported by medical science and facts from the claims file.  

2.  Re-adjudicate the claim for service connection for a fungal infection of the feet.  If the decision remains in any way adverse to the appellant, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

